Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 05/16/2022 have been fully considered but they are not persuasive.
The applicant argues that Tanaka et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Tanaka et al. (figures 1-5 and 7-8) discloses a liquid crystal panel as claimed including wherein a direction of the first bent portion (E1a) that is directly in contact with the first connection (horizontal connection as shown in figure 7) is substantially parallel to a direction of the second bent portion (S5) that is directly in contact with the second connection (as shown in figure 7).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claimed invention does not exclude the intervening parts that are protruded in different directions.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 2010/0079712).
Regarding claim 1, Tanaka et al. (figures 1-5 and 7-8) discloses a liquid crystal panel comprising: 
a first substrate and a second substrate with a liquid crystal layer therebetween; and 
a first electrode (27) in a display region; 
a second electrode (24) disposed between the first electrode and the first substrate; and 
an alignment film (28) having an alignment direction, 
wherein the first electrode has: a pair of electrode branches each having a first end and a second end; 
a slit (27a) between the pair of electrode branches; 
a first connection connecting the first ends of the pair of electrode branches; and 
a second connection connecting the second ends of the pair of electrode branches, 
wherein the first electrode has areas including 
a first bent portion (E1a), 
a second bent portion (S5), and
a main portion (S3) that is disposed between the first bent portion and the second bent portion, 
wherein the first bent portion is adjacent to a contact hole of the first electrode, 
wherein the first bent portion is bent relative to the main portion in an area close to the first ends, 
wherein a direction of the first bent portion (E1a) that is directly in contact with the first connection (horizontal connection as shown in figure 7) is substantially parallel to a direction of the second bent portion (S5) that is directly in contact with the second connection (as shown in figure 7), and 
wherein a direction of the first bent portion is substantially parallel to a direction of the second bent portion.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obvious. . .which is close to applicant's claimed range.  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 2, Tanaka et al. (figures 1-5 and 7-8) discloses wherein the first bent portion is bent at a first angle that is not less than 7 degrees and not more than 15 degrees relative to the alignment direction of the liquid crystal layer (alpha1, alpha5, alpha8; see at least paragraph 0045).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 4, Tanaka et al. (figures 1-5 and 7-8) discloses wherein the first electrode and the second electrode are arranged in different layers.  
Regarding claim 6, Tanaka et al. (figures 1-5 and 7-8) discloses wherein the second bent portion is bent at a second angle that is not less than 7 degrees and not more than 15 degrees relative to the alignment direction of the liquid crystal layer (alpha1, alpha5, alpha8; see at least paragraph 0045).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 7, Tanaka et al. (figures 1-5 and 7-8) discloses a plurality of pixels arranged in a first direction and a second direction crossing the first direction; and a plurality of scanning lines and a plurality of signal lines surrounding each of the pixels, wherein at least one second end of the first electrode in each of the pixels is overlapped by a corresponding scanning line.  
Regarding claim 8, Tanaka et al. (figures 1-5 and 7-8) discloses a plurality of pixels arranged in a first direction and a second direction crossing the first direction; and a plurality of scanning lines and a plurality of signal lines surrounding each of the pixels, wherein the main portions of the first electrodes are arranged in parallel with the signal lines.  
Regarding claim 10, Tanaka et al. (figures 1-5 and 7-8) discloses wherein the pair of electrode branches and a plurality of the slits are arranged in both the main portion and the first bent portion, and wherein, in the main portion, the pair of electrode branches and the slits extend straight toward the first bent portion.  
Regarding claim 12, Tanaka et al. (figures 1-5 and 7-8) discloses wherein the first electrode is a pixel electrode, and the second electrode is a common electrode.  
Regarding claim 13, Tanaka et al. (figures 1-5 and 7-8) discloses wherein the first electrode is a pixel electrode, and the second electrode is a common electrode.  
Regarding claim 15, Tanaka et al. (figures 1-5 and 7-8) discloses wherein the first electrode is a pixel electrode, and the second electrode is a common electrode.  
Regarding claim 16, Tanaka et al. (figures 1-5 and 7-8) discloses wherein the first bent portion and the second bent portion are bent relative to the alignment direction such that: the first bending point line is positioned, shifted relative to the first connection along the second direction; the second bending point line is positioned, shifted relative to the first folding line along the second direction; and the second connection is positioned, shifted relative to the second bending point line along the second direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871